Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
5, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00156-CV



                IN RE JILL KATHRYN PETERSON, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              308th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-58639

                         MEMORANDUM OPINION

      On February 25, 2019, relator Jill Kathryn Peterson filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Gloria E.
Lopez, presiding judge of the 308th District Court of Harris County, to set aside her
February 13, 2019 order granting the motion to disqualify relator’s counsel.

      Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Justices Christopher, Hassan, and Poissant.




                                         2